COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Rene Campos, Jimmy Arnold, Chris Robertson

Appellate case number:      01-21-00247-CV

Trial court case number:    1156293

Trial court:                County Civil Court at Law No. 1 of Harris County

       Relators, Rene Campos, Jimmy Arnold, and Chris Robertson, have filed a petition
for writ of mandamus in this Court, challenging the trial court’s May 10, 2021 order
allowing certain discovery.1 The May 10, 2021 order was signed by the Honorable
George Barnstone. Judge Barnstone resigned from the office of judge of County Civil
Court at Law No. 1 of Harris County, Texas, effective July 19, 2021.
       Pursuant to Texas Rule of Appellate Procedure 7.2, the Honorable Audrie Lawton-
Evans is substituted for the Honorable George Barnstone as the respondent in this
original proceeding. See TEX. R. APP. P. 7.2(a). Further, this original proceeding for
petition of writ of mandamus is abated and remanded to the trial court to allow Judge
Lawton-Evans to reconsider the ruling made the basis of relators’ petition. See TEX. R.

1
       Three mandamus petitions that stem from the same trial court case have been filed.
       In one of those proceedings, No. 01-21-00250-CV, In re 2016 Baytown Rd, LLC
       d/b/a Watermark at Baytown Apartments, 2015 Houston Redford, LLC d/b/a The
       Redford Apartments, 2013 Houston Maxey, LLC d/b/a Rollingwood Apartments,
       2013 Houston Fleming, LLC d/b/a Timber Ridge Apartments, 2013 Travis Oak
       Creek, LP d/b/a Lucero Apartment Homes, 2013 Travis Oak Creek GP, LLC,
       Lucero, LLC, 2015 Houston Gulfton, LLC d/b/a La Estancia Apartments, 2014
       Galveston Jones Drive, LLC d/b/a Island Bay Apartments, Eureka Multifamily
       Group GP, Inc., Eureka Multifamily Group, LP, Rene Campos, Jimmy Arnold,
       Chris Roberson, Kenneth B. Chaiken, and Chaiken & Chaiken P.C., all trial court
       proceedings and deadlines were stayed until the petition for writ of mandamus is
       decided or until further order from this Court.
APP. P. 7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate
the proceeding to allow the successor to reconsider the original party’s decision.”). The
trial court stay is lifted for the limited purpose of allowing Judge Lawton-Evans to
reconsider the ruling.
       Within forty-five days of the date of this order, the parties are directed to notify
the Clerk of this Court of any action taken on reconsideration of the rulings made the
basis of relator’s petition and file any orders regarding reconsideration of those rulings in
a supplemental mandamus record. The Court will then consider a motion to reinstate or
motion to dismiss this proceeding, as appropriate.
       This original proceeding is abated, treated as a closed case, and removed from
this Court’s active docket.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting individually


Date: September 28, 2021